DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (Pub. No.: US 2018/0199119) in view of Qian et al (Pub. No.: US 2008/0267630).

receiving (i.e., OLT 110 comprises processing module 114, Figs. 2, 3A-3C and 4) a notification message from the plurality of remote Optical Network Terminals, ONTs, (i.e., ONUs 120, Figs. 2, 3A-3C and 4) indicating a loading status of the ONT,
allocating (i.e., OLT 110 comprises processing module 114, Figs. 2, 3A-3C and 4) one or more slots to a plurality of the ONTs based on the received notification messages from the ONTs,
wherein the slots are allocated based on the received notification messages as a time slot which is time division multiplexed with further time slots, and the slots are further allocated based on the received notification messages on an optical wavelength of a plurality of optical wavelengths of the WDM PON (i.e., Figures 2, 3A-3C and 4, page 3, paragraph [0058], page 4, paragraphs [0059]-
Gao et al differs from claims 1, 10, 14 and 15 in that he fails to specifically teach the plurality of ONTs handle different types of communications traffic. However, Qian et al in Pub. No.: US 2008/0267630 teaches the plurality of ONTs (i.e., ONU1-ONU3, Figs. 1 and 2) handle different types of communications traffic (i.e., mobile station 112, business area 110, and residential area 114, Fig. 1)  (i.e., Figures 1 and 2, page 2, paragraphs [0020]-[0030], and page 3, paragraphs [0031]-[0032] and [0042]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the plurality of ONTs handle different types of communications traffic as taught by Qian et al in the system of Gao et al. One of ordinary skill in the art would have been motivated to do this since allowing increasing the capacity of the system.
Regarding claims 2 and 11, the combination of Gao et al and Qian et al teaches  wherein the different types of communications traffic are mobile radio traffic and fixed access traffic (i.e., mobile station 112, business area 110, and residential area 114, Fig. 1 of Qian et al).

Regarding claim 4, the combination of Gao et al and Qian et al teaches  
wherein the fixed access traffic comprises one or more of residential fixed access traffic and/or enterprise fixed access traffic (i.e., business area 110, and residential area 114, Fig. 1 of Qian et al).
Regarding claim 5, the combination of Gao et al and Qian et al teaches  
wherein the allocation is further based on a QoS requirement of the ONT, and optionally, the QoS requirement is latency (i.e., Figs. 2, 3A-3C and 4 of Gao et al, and Figs. 1 and 2 of Qian et al).
Regarding claim 6, the combination of Gao et al and Qian et al teaches  
wherein the allocating comprises allocating an optical wavelength, without time division multiplexing with other ONTs (i.e., Fig. 1 of Qian et al).
Regarding claim 8, the combination of Gao et al and Qian et al teaches  comprising receiving the notification message indicating a loading status of the ONT synchronous to the radio access TTI, and optionally at each radio access TTI, or a multiple of the radio access TTI (i.e., Figs. 2, 3A-3C and 4 of Gao et al, and Figs. 1 and 2 of Qian et al).
.

4.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (Pub. No.: US 2018/0199119) in view of Qian et al (Pub. No.: US 2008/0267630) and further in view of Iannone et al (Pub. No.: US 2019/0379952).
Regarding claims 7 and 12, the combination of Gao et al and Qian et al differs from claims 7 and 12 in that it fails to specifically teach  the allocating comprises controlling a switch connected to equipment for mobile baseband processing and a fixed access OLT. However, Iannone et al in  Pub. No.: US 2019/0379952 teaches the allocating comprises controlling a switch (i.e., 230, Fig. 2) connected to equipment for baseband processing and a fixed access OLT (i.e., Figure 2, page 2, paragraphs [0050]-[0051], page 3, paragraphs [0052]-[0061], and page 9, paragraph [0148]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate teach  the allocating comprises controlling a switch connected to equipment for baseband processing and a fixed access OLT as taught by Iannone et al in the .

                                           Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sone et al (Pub. No.: US 2020/0052807) discloses transmission device, optical termination device, transmission system.



6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or 
/HANH PHAN/Primary Examiner, Art Unit 2636